WELLS, Judge.
Raul Contreras appeals from an order denying his Rule 3.800(a) motion to correct illegal sentence claiming that the habituali-zation notice provided to him was not sufficiently specific. A notice deficiency of this nature does not, however, render a sentence “illegal” under Rule 3.800(a) and must therefore be raised in a motion for post-conviction relief under Rule 3.850. See Cooper v. State, 817 So.2d 934 (Fla. 3d DCA 2002). Under Rule 3.850, the instant claim is time-barred.
Affirmed.